The preamble of our state constitution provides that one of the main purposes in establishing our state government is to promote the general welfare. The police powers of the state are inherent and are only limited by the constitution.
"The real object of the police power, and that indeed which in its broad sense includes every instance of its exercise, is the securing of the general welfare, comfort, and convenience of the people." 16 C.J.S., Constitutional Law, p. 550, sec. 182.
The term "general welfare" has been greatly extended as our population has grown and as new conditions have arisen. With this broad concept in mind it is clear that a reasonable construction of the statute in question shows that activities thereunder would be in the public interest.
In our day, most farm-to-market and market-to-farm transportation is by automobile or motor truck. This requires not only a system of public highways but access thereto from the farm buildings. Private driveways capable of bearing traffic most days of the year are a necessity. Over these private driveways must be transported the dairy products, livestock, and crops of the farmer, and the heavy machinery necessary for farm operations. Transportation *Page 162 
from the buildings has to be provided for school children, for people who are sick, for the doctor, for the merchant for the delivery of his merchandise, and for motorized fire-fighting equipment. They are convenient for social purposes in that the public in general may travel to the buildings upon the farm. However, this is not class legislation and is not confined to the farm. It embraces the improvement of private driveways to schools, churches, and private dwellings. Although the need is not as great in the villages and cities, it is still in the interest of public convenience and comfort to have a driveway from the street to the garage. If we have no private driveways the highways would become congested with parked vehicles and matters of public safety would arise. The county has machinery, capable of doing this work, that belongs to all of the taxpayers within the county. I can see no harm in permitting the people within the county to use their own machinery, particularly if it is paid for at a known rate as provided in this case by the resolution of the county board of Ozaukee county. If a town, city, village, or the county under this statute should attempt to interpret its provisions too broadly the courts are ready to stop any abuses.
The legislature is supreme in its particular field and the court should not declare laws unconstitutional unless it clearly appears beyond reasonable doubt that its action conflicts with constitutional provisions. The courts are also bound to give an act of the legislature a construction that will avoid constitutional objections to its validity if it will bear it. In this case no testimony was introduced. The opinion of the trial court was based upon suppositions and not upon facts from the record. The trial court concluded that the act was unconstitutional because it would result in the appropriation and expenditure of public funds for a private purpose without any direct advantage accruing to the public and because it purports to authorize municipalities to engage in private *Page 163 
business. There is nothing in the record to indicate that the expenditure of any public funds is required or contemplated.
Different states have authorized municipalities to engage in business and their activities have been held to be lawful. In addition to operating municipal utilities for furnishing water and electricity, the following activities have been approved: Municipal ice plant, municipal coal and woodyard, construction of factories to be rented to a manufacturer, municipal gasoline station, manufacture of hog-cholera serum, establishment of grain elevators and cotton warehouses, grinding of lime for agricultural use.
In my opinion activities by local municipalities under a reasonable interpretation of this statute would be constitutional. Any unreasonable activity thereunder could be enjoined by the courts.